Price, J.
(dissenting): I am unable to agree with the majority opinion for the following reasons:
As I view it, the opinion misinterprets the plain theory of the truck driver’s negligence as charged in the amended petition. The amended petition is clear and it plainly and repeatedly states the truck failed to slacken its speed in order to avoid “hitting the said plaintiffs’ son”; the truck failed to turn to the left and thereby avoid “hitting the said boy,” and'the “truck hit plaintiffs’ son.” The opinion says the amended petition may be interpreted as an allegation that a collision occurred between the truck and the boy when he was thrown from, his bicycle into, the truck. If the action was tried on such a theory the pleadings were not amended to conform to the proof.
The jury did not find the truck struck the boy. The road was eighteen feet wide. The truck was eight feet wide. There is no claim that it contained any overhang in addition to that width. The jury found the distance between the truck and the boys riding on the bicycles was three and one-half feet when the truck was passing them (Finding No. 5). The truck therefore could not have hit the boy and it did not run over him (Finding No. 6). There *313was no evidence the hole on the shoulder near the culvert reached into the portion of the shoulder on which the boys were traveling, and neither was there any evidence the “rough spot” which plaintiffs’ son struck with his bicycle was or could have been visible to the driver of the truck in the exercise of reasonable diligence. The boy was having no apparent trouble or difficulty in riding his bicycle as the truck approached or when the front end of it passed him, but he did have difficulty before the truck completely passed him (Finding No. 8b and c). It is true that one of the other boys testified that as he glanced back it looked to him as if the back end of the truck hit the boy. However, the jury apparently took no stock in that testimony for it found the truck was three and one-half feet away (Finding No. 5) and that the boy’s trouble was caused by hitting a “rough spot” (Findings Nos. 8 and 11). He was thrown off his bicycle (Finding No. 10), but not because of anything the truck driver did. Touching that fact we need not speculate for the jury settled the question by expressly finding what caused him to be thrown off his bicycle, namely, that he “hit a rough spot” (Finding No. 11). From these findings it is therefore clear there would have been no accident had the boy not been thrown from his bicycle and the cause of his being thrown from the bicycle was the proximate cause of his death.
The only negligence on the part of the truck driver found by the jury was.his “failure to yield enough right of way” (Finding No. 9), whereas the real negligence charge was that the truck struck the boy, which, under the findings, it is conceded he did not do for the reason that the truck was at least three and one-half feet away from him when passing.
An examination of the facts of this very regrettable accident and the findings of the jury makes it clear to me that the proximate cause was the fact plaintiffs’ son hit a “rough spot” which threw him from his bicycle, and I therefore dissent.
Wedell, J., joins in the foregoing dissenting opinion.